                              Case 3:20-mj-00153                 Document 14             Filed 07/17/20        Page 1 of 1


AO 442 (Rev: 11/11) Arrest Warrant



                                                UNITED STATES DISTRICT COURT
                                                                               for the
                                                                       District of Oregon

                     United States of America
                                v.                                               )
                                                                                 )       Case No. 3:20-mj-00153
                                                                                 )
                    JACOB MICHAEL GAINES,                                        )
                                                                                 )
                                                                                 )
                                  Defendant


                                                                 ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)               JACOB MICHAEL GAINES
who is accused of an offense or violation based on the following document filed with the court:

□     Indictment              □     Superseding Indictment             □   Information       □ Superseding Information             l1A Complaint
□     Probation Violation Petition                  □   Supervised Release Violation Petition          □ Violation    Notice       □   Order of the Court

This offense is briefly described as follows:
    On or about July 11, 2020, in the District of Oregon, JACOB MICHAEL GAINES did forcibly assault Deputy U.S. Marshal 1
    (DUSM1 }, a federal officer, while said officer was engaged in the performance of his official duties, and in the commission
    of said assault did use a dangerous weapon, to wit: a hammer;

    In violation of Title 18, United States Code, Sections 111 (a)(1) and (b).
                                                                           7IT~


Date:    -=J=ul_,,___y~1=2,,____,,2=0=2=0~
                                                                                                        Issuing officer's signature


City and state:            Portland, Oregon
                                                                                                          Printed name and title


                                                                               Return

           This warrant was received on (date)              -------
                                                                                     , and the person was arrested on (date)
at (city and state)                                          I     I       •




                                                                                                          Printed name and title
                                               ti
